Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered December 22, 1994, convicting him of grand larceny in the fourth degree and criminal possession of stolen property in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s assertion on appeal, the first count of the indictment, which designated the crime with which the defendant was charged by name and section number and tracked the language of the relevant Penal Law provision, was not jurisdictionally defective (see, People v Levin, 57 NY2d 1008; People v Cohen, 52 NY2d 584; People v Willett, 102 NY 251; People v Salvato, 111 AD2d 773).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., Miller, Ritter and Pizzuto, JJ., concur.